NUMBER 13-17-00461-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


GRETCHEN FRUMESS,                                                           Appellant,

                                           v.

LYNN TRABING AND ANITA CROFT,                                              Appellees.


               On appeal from the County Court at Law No. 6
                        of Hidalgo County, Texas.


                         MEMORANDUM OPINION
              Before Justices Rodriguez, Longoria, and Hinojosa
                 Memorandum Opinion by Justice Rodriguez

      This case is before the Court on appellant’s unopposed motion to dismiss the

appeal. The parties have reached an agreement with regard to the disposition of the

matters currently on appeal. Pursuant to agreement, the parties request this Court to

dismiss the appeal without judgment and remand this case to the trial court for rendition

of a judgment in accordance with the agreement of the parties.
        The Court has considered the motion and it is the Court’s opinion that the motion

should be granted in part and denied in part. 1 Appellant’s motion to set aside and

remand is GRANTED.             Accordingly, we set aside the trial court’s judgment without

regard to the merits, and REMAND this case to the trial court for rendition of judgment in

accordance with the parties’ agreement. See TEX. R. APP. P. 42.1(a)(2)(B).

        Costs will be taxed against appellant. See TEX. R. APP. P. 42.1(d) ("Absent

agreement of the parties, the court will tax costs against the appellant.").



                                                                 NELDA V. RODRIGUEZ
                                                                 Justice

Delivered and filed the 18th
day of January, 2018.




        1
           Texas Rule of Appellate Procedure 42.1(a) permits the appellate court to dispose of an appeal in
accordance with an agreement signed by the parties or their attorneys and filed with the clerk. See TEX.
R. APP. P. 42.1(a). This motion requests dismissal of the appeal and remand for entry of further orders by
the trial court in accordance with the settlement. While this Court may dismiss an appeal pursuant to an
agreement by the parties, we are not permitted to dismiss and remand for further proceedings. See id.,
42.1(a)(2)(B).


                                                    2